Citation Nr: 1205326	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for tinnitus.

In June 2009, the Veteran cancelled his Central Office hearing scheduled in July  2009.  


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA as amended, and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

B.	Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) do not show any complaints of tinnitus.  His military occupation specialty was helicopter mechanic.  He was attached to a combat unit.  Consequently, it may be assumed that he had substantial exposure to noise trauma in service.  

On December 2006 VA audiological evaluation, the Veteran reported constant bilateral tinnitus that he first became aware of 5 to 6 years prior.  Regarding the tinnitus, the examiner opined:

"It is less likely as not that the tinnitus was caused by or a result of the military noise exposure, as the Veteran only became aware of it about 5 to 6 years ago."

In a May 2008 statement, the Veteran essentially indicated that his tinnitus had its origin in service and has been continuous.  
C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is  against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: A layperson is competent to identify the medical condition; The layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).  

The denial of the Veteran's claim of service connection for tinnitus is based essentially on the December 2006 opinion by a VA audiologist indicating, in essence, that because tinnitus was not noted in service, and was first noted many years after service it was unrelated to the Veteran's service.  Notably, the examiner did not explain the rationale for disassociating the Veteran's tinnitus from the neurosensory component of his acknowledged bilateral sensorineural hearing loss (which the examiner found to be related to service).  Because the claim is being granted, the Board finds that returning this matter for an addendum opinion is unnecessary.

It is not in dispute that during his service the Veteran had substantial exposure to helicopter noise trauma/servicing aircraft/artillery.  In a May 2008 statement he essentially indicated that he has experienced tinnitus throughout since service.  One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  The Veteran is competent to provide evidence that he experiences/experienced tinnitus; the U.S. Court of Appeals for Veterans Claims has determined that ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The record presents no good reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus in service, but did not report it at the time, and that he has experienced tinnitus since.  Accordingly, he has substantiated this claim; service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


